1                                      UNITED STATES DISTRICT COURT
2                                                DISTRICT OF NEVADA
3
     FIDEL H. PAJARILLO,                                          )
4                                                                 )       Case No.: 2:19-cv-01020-GMN-NJK
                               Appellant,                         )
5
             vs.                                                  )                          ORDER
6                                                                 )
     U.S. Bank National Association, et al.,                      )    Appeal from the United States Bankruptcy
7                                                                 )        Court for the District of Nevada
                               Appellees.                         )             Bk. No.: 19-10388-btb
8
                                                                  )
9            Pending before the Court is the Motion for Relief without Bond, (ECF No. 21), filed by
10   Appellant Fidel H. Pajarillo (“Debtor”). Appellee U.S. Bank National Association (“U.S.
11   Bank”), filed a Response, (ECF No. 31), and Debtor filed a Reply, (ECF No. 38).
12           Also pending before the Court is U.S. Bank’s Motion to Dismiss, (ECF No. 43). Debtor
13   filed a Response, (ECF No. 46), and U.S. Bank filed a Reply, (ECF No. 47).
14           Also pending before the Court is Debtor’s Motion for Leave to File Supplemental
15   Authority, (ECF No. 49), regarding his Response to U.S. Bank’s Motion to Dismiss.1
16           For the reasons discussed below, U.S. Bank’s Motion to Dismiss is GRANTED.
17   Debtor’s Motion for Relief without Bond and Motion for Leave to File Supplemental Authority
18   are DENIED as moot.
19   I.      BACKGROUND
20           This appeal arises from the Bankruptcy Court’s interlocutory Order granting U.S. Bank
21   relief from the automatic stay. (See Order Granting Relief from the Automatic Stay, Bk. No.
22   19-10388-btb (“Bkr. Case”), ECF No. 60); (Notice of App., Bkr. Case, ECF No. 62); (Notice of
23   App., ECF No. 1). On January 24, 2019, Debtor filed a Voluntary Petition for Chapter 13
24

25
     1
       The Court has reviewed Debtor’s Motion and concludes that it does not provide authority cautioning against dismissal of
     the instant Appeal.

                                                           Page 1 of 4
1    Bankruptcy, which created the bankruptcy estate and automatic stay by operation of law. See
2    11 U.S.C. § 362(a); (Voluntary Pet., Bkr. Case, ECF No. 1). On April 26, 2019, U.S. Bank
3    National Association2 filed a Motion for Relief from the Automatic Stay so that it could enforce
4    its rights as the holder of the note and deed of trust secured by Debtor’s real property, (see Mot.
5    Relief, Bkr. Case, ECF No. 45), which the Court granted, (Order, Bkr. Case, ECF No. 60).
6            Debtor appealed the Order. (See Notice of Appeal from Bkr. Ct., ECF No. 1); (Notice of
7    Appeal, Bkr. Case. ECF No. 62). With the interlocutory appeal pending, the Bankruptcy Court
8    denied the confirmation of Debtor’s Chapter 13 Bankruptcy Plan, (Order Denying
9    Confirmation, Bkr. Case, ECF No. 96), which Debtor also appealed. (See Notice of Referral of
10   Appeal to USDC re Amended Appeal, ECF No. 14) (Amended Notice of Appeal, Bkr. Case,
11   ECF No. 85). Thereafter, the Bankruptcy Trustee moved to dismiss Debtor’s bankruptcy case
12   with prejudice for bad faith pursuant to 11 U.S.C. § 1307(c)(1), (5), (Trustee’s Mot. Dismiss,
13   Bkr. Case, ECF No. 107), which the Bankruptcy Court granted on December 3, 2019, (Order
14   Granting Trustee’s Mot., Bkr. Case, ECF No. 112).
15   II.    DISCUSSION
16          U.S. Bank argues that the Court should dismiss Debtor’s appeal because it is
17   constitutionally moot in light of the bankruptcy court’s dismissal of Debtor’s Petition. (See
18   Mot. Dismiss (“MTD”), ECF No. 43). The Court finds that the present appeal is now moot.
19          United States district courts have jurisdiction to hear appeals from interlocutory orders
20   of bankruptcy courts. 11 U.S.C. § 158(a)(2). However, as a threshold matter, a court may not
21   exercise jurisdiction over a moot appeal. In re Pattullo, 271 F.3d 898, 900 (9th Cir. 2001). “If
22   a case becomes moot while pending on appeal, it must be dismissed.” Id. A case may become
23   moot on appeal if the court could not grant the appellant effective relief after a favorable
24

25
     2
      As trustee, on behalf of HarborView Mortgage Loan Trust 2006-1 Mortgage Pass-Through Certificates, Series
     2006.

                                                    Page 2 of 4
1    judgment. Id. at 901. Dismissal of the underlying bankruptcy case moots a pending appeal
2    “[w]hen the issue being litigated directly involves the debtor’s reorganization.” In re Universal
3    Farming Indus., 873 F.2d 1332, 1333 (9th Cir. 1989). Appeals of decisions to lift the
4    automatic stay involve the debtor’s reorganization. In re Ponton, 446 Fed. Appx. 427, 429 (3d
5    Cir. 2011). “It would serve no purpose for [the reviewing court] ‘to determine whether the
6    Bankruptcy Court properly lifted the automatic stay’ [when] there is no bankruptcy proceeding
7    whatsoever in which to ground a stay.” Id. (Quoting in re Universal Farming Indus., 873 F.2d
8    at 1333) (internal modifications omitted).
9            In his Motion, Debtor seeks relief from the Bankruptcy Court’s Order granting U.S.
10   Bank relief from the automatic stay. (Mot. Relief, ECF No. 21). The Bankruptcy Court’s
11   dismissal of the underlying case mooted Debtor’s Motion because dismissal terminated the
12   automatic stay by operation of law, lifting the automatic stay for all of Debtor’s creditors, not
13   just U.S. Bank. Given that Debtor’s bankruptcy case has been dismissed with prejudice, there
14   is no effective relief this Court could provide upon remand as there is no bankruptcy case in
15   which to ground a stay. Upon dismissal, Debtor had the opportunity to timely appeal the
16   Bankruptcy Court’s final judgment, but his appeal of the Bankruptcy Court’s interlocutory
17   Order is no longer fit for appellate review.3 Accordingly, the Court finds the instant appeal
18   nonjusticiable, and Debtor’s Motion, likewise, is moot.
19   //
20   //
21   //
22   //
23

     3
24     Debtor filed an Amended Notice of Appeal after the Bankruptcy Court denied his Chapter 13 Reorganization
     Plan. (See Notice of Referral of Appeal, ECF No. 14). Debtor has merely notified the Court he seeks to appeal
25   the issue, rather than presenting an argument why the Court should reverse the Bankruptcy Court’s Order.
     Even if Debtor had presented a sufficient argument, the denial of his reorganization plan directly relates to the
     reorganization of his estate, and it is moot in light of the Bankruptcy Court’s Order dismissing the Petition.

                                                        Page 3 of 4
1    III.   CONCLUSION
2           IT IS HEREBY ORDERED that U.S. Bank’s Motion to Dismiss, (ECF No. 43), is
3    GRANTED.
4           IT IS FURTHER ORDERED that Debtor’s Motion for Relief without Bond, (ECF No.
5    21), is DENIED as moot.
6           IT IS FURTHER ORDERED that Debtor’s Motion for Leave to File Supplemental
7    Authority, (ECF No. 49), is DENIED as moot.
8                       13 day of January, 2020.
            DATED this _____
9

10
                                             ___________________________________
11
                                             Gloria M. Navarro, District Judge
                                             United States District Court
12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                           Page 4 of 4
